THAYER, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
In view of the facts above recited, it will be observed that on November 22, 1897, the circuit court of the United States for the district of Kansas disallowed the intervener’s demand after a full hearing upon the merits, and that on the same day a jury rendered a verdict in her favor upon the same claim in the law action pending in the district court for Osage county, Kan., upon which verdict a judgment was duly entered. Both courts seem to have had full jurisdiction of the claim, but arrived at different conclusions respecting its merits on the same day. The federal circuit court had jurisdiction of the intervention as one of the incidents of the equity case which was pending before it, while the action on the same claim, notwithstanding the appointment of receivers for the Atchison, Topeka & *406Santa Fé Railroad Company, was properly within the jurisdiction of the state court. The intervener took no steps to secure a review of the decision of the circuit court of the United States adjudging her claim to be without merit, and the decree to that effect, rendered on November 22, 1897, is not brought before us for review by the present appeal because it was not taken until November 30, 1901, more than 37/2 years after the time allowed for an appeal had expired. On this state of facts we think that the lower court could not have done otherwise than to dismiss the second intervening petition, which was filed on January 23, 1900. As the intervener voluntarily submitted to a trial upon the merits of her demand in the federal court, and took no appeal after it had rendered a judgment dismissing her claim, she was concluded by the adjudication so far as that court was concerned. It matters not, we think, that the state court rendered a different judgment in the action upon the same demand which was brought in that jurisdiction. The federal court was not bound, by any rule of comity or law, to ignore its own judgment in a case of which it had full jurisdiction, from which no appeal had been taken, in deference to the judgment of a court of co-ordinate jurisdiction, although the latter judgment was affirmed on appeal. The conclusive effect of the decree of the federal court was not affected, so far as that court was concerned, by the appeal prosecuted from the decision of the state court nor by the result of such appeal. When the last intervention in the federal circuit court was presented and tried, it appeared that the intervener had already had her day in court in the very forum to which she applied for relief and that her claim had been adjudged groundless.
Neither the order appointing receivers for the Atchison, Topeka & Santa Fé Railroad Company nor the decree of foreclosure determined that the claim in controversy was preferential and must be paid in any event. The order appointing receivers placed the claim in the class of preferential demands provided the intervener succeeded in showing that she had a valid demand against the railroad company. The question of the validity of the claim was left open for adjudication by the order appointing receivers, and, as the intervener failed to show that the claim presented'was a legal and lawful demand, her application for relief is not strengthened by anything contained in the order appointing receivers, or in the decree of foreclosure and sale, or in the order approving the sale. The result is that the decree below must be affirmed; and it is so ordered.